DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowed over the prior art on record.  Examiner had already discussed the similarities between the prior art on record and the instant invention in a previous communications.  The following is an examiner’s statement of reasons for allowance: The prior art on record, individually or in combination fails to explicitly disclose “identifying one or more reasons for the sentiment of the user according to a detected change in the sentiment of the user identified subsequent to the dialog system performing an action requested by the user during the dialog, wherein identifying the one or more reasons for the detected change in the sentiment includes determining that the action requested by the user was deficiently performed by the dialog system; adjusting behavior of the dialog system according to the one or more reasons to correct the deficient action and restore the sentiment of the user to a state previous to the detected change”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-6, 8-13, and 15-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alkan et al. (USPG 2020/0159836) teach an intelligent resolution of conflicting information in adaptive dialog systems. Ginsberg et al. (USPG 2019/0147099) teach automatic identification of retraining data in a classifier-based dialog system. Jain et al. (USPG 2018/0261223) teach a dialog management and item fulfillment using voice assistant system. These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUYEN X VO/Primary Examiner, Art Unit 2656